DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Pub no. 2018/0188579 A1) as cited in IDS in view of Hwang (US Pub no. 2019/0067630 A1).
.
Regarding claim 1, Jeong et al discloses A display panel (fig. 13/fig.4)comprising: a thin film transistor substrate(10)[0055]; a plurality of micro light emitting diodes (LEDs)(150) arranged on one surface of the thin film transistor substrate(10)[0150]; a plurality of first connection pads (201) [0082]of the thin film transistor substrate(10); a plurality of second connection pads ((DL))disposed on another surface of the thin film transistor substrate (10)opposite the one surface(fig. 8c); and a plurality of connection wirings (30/31)disposed on a side surface of the thin film transistor substrate (10)and covering a part of the first and second connection pad (201/DL)for electrically connecting each of the plurality of first connection pads(201) and the plurality of second connection pads(DL)(fig. 8c), wherein at least one edge area of an edge area(IA) on the one surface and an edge area (IA)on the other surface of the thin film transistor substrate (10)includes a cutting area (corner between the front surface 100a and the side of the first base substrate) which is cut in an inward direction of the thin film transistor substrate(10) [0086]  but fails to teach wherein the cutting area is formed to have a multi-stage structure, the multi-stage structure formed between the side surface and one of the one surface and the other surface, the multi-stage structure including a consecutively arranged plurality of cutting surfaces.
However, Hwang et al discloses a display device wherein the cutting area is formed to have a multi-stage structure, the multi-stage structure formed between a side surface (113) and one of the one surface(211) and the other surface, the multi-stage structure including a consecutively arranged plurality of cutting surfaces(114b and 214b)[0112-0113].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeong et al with the teachings of Hwang et al to reduce the amount of sealing member being removed.

Regarding claim 2, Hwang et al discloses wherein the cutting area is formed to be inclined fig. 7[0112-0113]
Regarding claim 3, Hwang et al discloses wherein the cutting area  is formed to be curved[0018].
Regarding claim 5, Jeong et al discloses wherein the cutting area (corner between the front surface 100a and the side of the first base substrate) is disposed on an area where the plurality of connection wirings (30/31) are disposed among the edge areas of the thin film transistor substrate (10) [0086].
Regarding claim 6, Jeong et al discloses wherein the plurality of first connection pads (201)) are disposed at a preset interval along a length direction of an edge area of the one surface, respectively and wherein the plurality of second connection pads (DL)are disposed opposite the plurality of first connection pads(201)) , respectively (fig. 8c).
Regarding claim 7, Jeong et al discloses wherein the cutting area (corner between the front surface 100a and the side of the first base substrate) is consecutively formed along a length direction of the edge area of the thin film transistor substrate(10)[0086].
Regarding claim 8, Jeong et al discloses  wherein the connection wirings(30/31) are consecutively formed on the one surface, the other surface, and the cutting surface[0086] fig. 8c/fig. 4.
Regarding claim 9, Jeong et al discloses  wherein the connection wirings (30/31)include a shape corresponding to a shape of the cutting surface(fig. 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813